Case 2:19-cv-07951-JFW-JPR Document 38 Filed 04/06/21 Page 1 of 13 Page ID #:164




  1   Stephen M. Doniger (SBN 179314)
  2   stephen@donigerlawfirm.com
      Scott A. Burroughs (SBN 235718)
  3
      scott@donigerlawfirm.com
  4   Elina E. Kharit (SBN 261029)
      ekharit@donigerlawfirm.com
  5
      DONIGER / BURROUGHS
  6   603 Rose Avenue
      Venice California 90291
  7
      Telephone: (310) 590-1820
  8

  9   Attorneys for Plaintiff

 10                           UNITED STATES DISTRICT COURT
 11                         CENTRAL DISTRICT OF CALIFORNIA
 12

 13        Minden Pictures, Inc.
                                                     Case No. 2:19-cv-07951-JFW-JPR
 14
                       Plaintiff,

 15
                 v.                                  STIPULATED PROTECTIVE
                                                     ORDER
 16        Red Blue Media LLC

 17
                       Defendant.

 18

 19

 20
      1.       INTRODUCTION

 21
               1.1    PURPOSES AND LIMITATIONS

 22
               Discovery in this action may involve production of confidential, proprietary,

 23
      or private information for which special protection from public disclosure and from

 24
      use for any purpose other than prosecuting this litigation may be warranted.

 25
      Accordingly, the Parties hereby stipulate to and petition the Court to enter the

 26
      following Stipulated Protective Order. The Parties acknowledge that this Order

 27
      does not confer blanket protections on all disclosures or responses to discovery and

 28
      that the protection it affords from public disclosure and use extends only to the
Case 2:19-cv-07951-JFW-JPR Document 38 Filed 04/06/21 Page 2 of 13 Page ID #:165




  1   limited information or items that are entitled to confidential treatment under the
  2   applicable legal principles. The Parties further acknowledge, as set forth in Section
  3   12.3 below, that this Order does not entitle them to file Confidential Information
  4   under seal; Civil Local Rule 79-5 sets forth the procedures that must be followed
  5   and the standards that will be applied when a Party seeks permission from the Court
  6   to file material under seal.
  7         1.2    GOOD CAUSE STATEMENT
  8         The parties agree that good cause exists for entry of this protective order due
  9   to the nature of this copyright action, the type of anticipated discovery, and the
 10   potential harm should relevant materials be disclosed. In particular, the parties
 11   anticipate that damages-related discovery in this action may result in the disclosure
 12   of proprietary technical and advertising information relating to the operation of the
 13   accused websites and detailed, non-public financial information of the parties,
 14   including non-public copyright licensing terms, non-public revenue, cost, profit and
 15   loss information, non-public advertising statistics, and similar information. Such
 16   information, if it were to become public, would likely harm the parties by providing
 17   advantages to those negotiating agreements with the parties, as well as to
 18   competitors of the parties.
 19   2.    DEFINITIONS
 20         2.1    Action: Minden Pictures, Inc. v. Red Blue Media LLC, No. 2:19-cv-
 21   07951-JFW-JPR (C.D. Cal.)
 22         2.2    Challenging Party: a Party or Nonparty that challenges the designation
 23   of information or items under this Order.
 24         2.3    “CONFIDENTIAL” Information or Items: information (regardless of
 25   how it is generated, stored, or maintained) or tangible things that qualify for
 26   protection under Federal Rule of Civil Procedure 26(c) and as specified above in the
 27   Good Cause Statement.
 28
                                                  2
Case 2:19-cv-07951-JFW-JPR Document 38 Filed 04/06/21 Page 3 of 13 Page ID #:166




  1          2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
  2   their support staff).
  3          2.5    Designating Party: a Party or Nonparty that designates information or
  4   items that it produces in disclosures or in responses to discovery as
  5   “CONFIDENTIAL.”
  6          2.6    Disclosure or Discovery Material: all items or information, regardless
  7   of the medium or manner in which it is generated, stored, or maintained (including,
  8   among other things, testimony, transcripts, and tangible things), that are produced or
  9   generated in disclosures or responses to discovery in this matter.
 10          2.7    Expert: a person with specialized knowledge or experience in a matter
 11   pertinent to the litigation who has been retained by a Party or its counsel to serve as
 12   an expert witness or as a consultant in this action.
 13          2.8    House Counsel: attorneys who are employees of a Party to this Action.
 14   House Counsel does not include Outside Counsel of Record or any other outside
 15   counsel.
 16          2.9    Nonparty: any natural person, partnership, corporation, association, or
 17   other legal entity not named as a Party to this action.
 18          2.10 Outside Counsel of Record: attorneys who are not employees of a
 19   Party to this Action but are retained to represent or advise a Party and have appeared
 20   in this Action on behalf of that Party or are affiliated with a law firm that has
 21   appeared on behalf of that Party, including support staff.
 22          2.11 Party: any Party to this Action, including all of its officers, directors,
 23   employees, consultants, retained experts, and Outside Counsel of Record (and their
 24   support staffs).
 25          2.12 Producing Party: a Party or Nonparty that produces Disclosure or
 26   Discovery Material in this Action.
 27          2.13 Professional Vendors: persons or entities that provide litigation
 28   support services (for example, photocopying, videotaping, translating, preparing
                                                  3
Case 2:19-cv-07951-JFW-JPR Document 38 Filed 04/06/21 Page 4 of 13 Page ID #:167




  1   exhibits or demonstrations, and organizing, storing, or retrieving data in any form or
  2   medium) and their employees and subcontractors.
  3         2.14 Protected Material: any Disclosure or Discovery Material that is
  4   designated as “CONFIDENTIAL.”
  5         2.15 Receiving Party: a Party that receives Disclosure or Discovery
  6   Material from a Producing Party.
  7   3.    SCOPE
  8         The protections conferred by this Stipulation and Order cover not only
  9   Protected Material (as defined above) but also any information copied or extracted
 10   from Protected Material; all copies, excerpts, summaries, or compilations of
 11   Protected Material; and any testimony, conversations, or presentations by Parties or
 12   their Counsel that might reveal Protected Material.
 13         Any use of Protected Material at trial will be governed by the orders of the
 14   trial judge. This Order does not govern the use of Protected Material at trial.
 15   4.    DURATION
 16         Even after final disposition of this litigation, the confidentiality obligations
 17   imposed by this Order will remain in effect until a Designating Party agrees
 18   otherwise in writing or a court order otherwise directs. Final disposition is the later
 19   of (1) dismissal of all claims and defenses in this Action, with or without prejudice,
 20   or (2) final judgment after the completion and exhaustion of all appeals, rehearings,
 21   remands, trials, or reviews of this Action, including the time limits for filing any
 22   motions or applications for extension of time under applicable law.
 23   5.    DESIGNATING PROTECTED MATERIAL
 24         5.1    Each Party or Nonparty that designates information or items for
 25   protection under this Order must take care to limit any such designation to specific
 26   material that qualifies under the appropriate standards. The Designating Party must
 27   designate for protection only those parts of material, documents, items, or oral or
 28   written communications that qualify so that other portions of the material,
                                                 4
Case 2:19-cv-07951-JFW-JPR Document 38 Filed 04/06/21 Page 5 of 13 Page ID #:168




  1   documents, items, or communications for which protection is not warranted are not
  2   swept unjustifiably within the ambit of this Order.
  3         Mass, indiscriminate, or routinized designations are prohibited. Designations
  4   that are shown to be clearly unjustified or that have been made for an improper
  5   purpose (for example, to unnecessarily encumber the case-development process or
  6   to impose unnecessary expenses and burdens on other parties) may expose the
  7   Designating Party to sanctions.
  8         If it comes to a Designating Party’s attention that information or items it
  9   designated for protection do not qualify for that level of protection, that Designating
 10   Party must promptly notify all other Parties that it is withdrawing the inapplicable
 11   designation.
 12         5.2      Except as otherwise provided in this Order, Disclosure or Discovery
 13   Material that qualifies for protection under this Order must be clearly so designated
 14   before the material is disclosed or produced.
 15         Designation in conformity with this Order requires the following:
 16         (a) for information in documentary form (for example, paper or electronic
 17   documents but excluding transcripts of depositions or other pretrial or trial
 18   proceedings), the Producing Party must affix at a minimum the legend
 19   “CONFIDENTIAL” to each page that contains Protected Material. If only a portion
 20   or portions of the material on a page qualify for protection, the Producing Party
 21   must clearly identify the protected portion(s) (for example, by making appropriate
 22   markings in the margins).
 23                  A Party or Nonparty that makes original documents available for
 24   inspection need not designate them for protection until after the inspecting Party has
 25   indicated which documents it would like copied and produced. During the
 26   inspection and before the designation, all material made available for inspection
 27   must be treated as “CONFIDENTIAL.” After the inspecting Party has identified the
 28   documents it wants copied and produced, the Producing Party must determine which
                                                 5
Case 2:19-cv-07951-JFW-JPR Document 38 Filed 04/06/21 Page 6 of 13 Page ID #:169




  1   documents, or portions thereof, qualify for protection under this Order. Then,
  2   before producing the specified documents, the Producing Party must affix the
  3   “CONFIDENTIAL” legend to each page that contains Protected Material. If only a
  4   portion or portions of the material on a page qualify for protection, the Producing
  5   Party also must clearly identify the protected portion(s) (for example, by making
  6   appropriate markings in the margins).
  7         (b) for testimony given in depositions, the Designating Party must identify
  8   the Disclosure or Discovery Material that is protected on the record, before the close
  9   of the deposition.
 10         (c) for information produced in some form other than documentary and for
 11   any other tangible items, the Producing Party must affix in a prominent place on the
 12   exterior of the container or containers in which the information is stored the legend
 13   “CONFIDENTIAL.” If only a portion or portions of the information warrant
 14   protection, the Producing Party, to the extent practicable, must identify the protected
 15   portion(s).
 16         5.3     If timely corrected, an inadvertent failure to designate qualified
 17   information or items does not, standing alone, waive the Designating Party’s right to
 18   secure protection under this Order for that material. On timely correction of a
 19   designation, the Receiving Party must make reasonable efforts to assure that the
 20   material is treated in accordance with the provisions of this Order.
 21   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
 22         6.1     Any Party or Nonparty may challenge a designation of confidentiality
 23   at any time consistent with the Court’s scheduling order.
 24         6.2     The Challenging Party must initiate the dispute-resolution process (and,
 25   if necessary, file a discovery motion) under Local Rule 37.
 26         6.3     The burden of persuasion in any such proceeding is on the Designating
 27   Party. Frivolous challenges, and those made for an improper purpose (for example,
 28   to harass or impose unnecessary expenses and burdens on other parties), may expose
                                                  6
Case 2:19-cv-07951-JFW-JPR Document 38 Filed 04/06/21 Page 7 of 13 Page ID #:170




  1   the Challenging Party to sanctions. Unless the Designating Party has waived or
  2   withdrawn the confidentiality designation, all parties must continue to afford the
  3   material in question the level of protection to which it is entitled under the
  4   Producing Party’s designation until the Court rules on the challenge.
  5   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
  6         7.1      A Receiving Party may use Protected Material that is disclosed or
  7   produced by another Party or by a Nonparty in connection with this Action only for
  8   prosecuting, defending, or attempting to settle this Action. Such Protected Material
  9   may be disclosed only to the categories of people and under the conditions described
 10   in this Order. When the Action has been terminated, a Receiving Party must comply
 11   with the provisions of Section 13 below (FINAL DISPOSITION).
 12         Protected Material must be stored and maintained by a Receiving Party at a
 13   location and in a manner sufficiently secure to ensure that access is limited to the
 14   people authorized under this Order.
 15         7.2      Unless otherwise ordered by the Court or permitted in writing by the
 16   Designating Party, a Receiving Party may disclose any information or item
 17   designated “CONFIDENTIAL” only to the following people:
 18               (a) the Receiving Party’s Outside Counsel of Record in this Action, as
 19   well as employees of that Outside Counsel of Record to whom it is reasonably
 20   necessary to disclose the information for this Action;
 21               (b) the officers, directors, and employees (including House Counsel) of
 22   the Receiving Party to whom disclosure is reasonably necessary for this Action;
 23               (c) Experts (as defined in this Order) of the Receiving Party to whom
 24   disclosure is reasonably necessary for this Action and who have signed the
 25   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 26               (d) the Court and its personnel;
 27               (e) court reporters and their staff;
 28
                                                     7
Case 2:19-cv-07951-JFW-JPR Document 38 Filed 04/06/21 Page 8 of 13 Page ID #:171




  1             (f) professional jury or trial consultants, mock jurors, and Professional
  2   Vendors to whom disclosure is reasonably necessary for this Action and who have
  3   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  4             (g) the author or recipient of a document containing the information or a
  5   custodian or other person who otherwise possessed or knew the information;
  6             (h) during their depositions, witnesses and attorneys for witnesses to
  7   whom disclosure is reasonably necessary, provided that the deposing party requests
  8   that the witness sign the form attached as Exhibit A hereto and the witnesses will
  9   not be permitted to keep any confidential information unless they sign the form,
 10   unless otherwise agreed by the Designating Party or ordered by the Court. Pages of
 11   transcribed deposition testimony or exhibits to depositions that reveal Protected
 12   Material may be separately bound by the court reporter and may not be disclosed to
 13   anyone except as permitted under this Order; and
 14             (i) any mediator or settlement officer, and their supporting personnel,
 15   mutually agreed on by any of the Parties engaged in settlement discussions or
 16   appointed by the Court.
 17   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
 18   IN OTHER LITIGATION
 19         If a Party is served with a subpoena or a court order issued in other litigation
 20   that compels disclosure of any information or items designated in this Action as
 21   “CONFIDENTIAL,” that Party must
 22             (a) promptly notify in writing the Designating Party. Such notification
 23   must include a copy of the subpoena or court order unless prohibited by law;
 24             (b) promptly notify in writing the party who caused the subpoena or order
 25   to issue in the other litigation that some or all of the material covered by the
 26   subpoena or order is subject to this Protective Order. Such notification must include
 27   a copy of this Order; and
 28
                                                  8
Case 2:19-cv-07951-JFW-JPR Document 38 Filed 04/06/21 Page 9 of 13 Page ID #:172




  1             (c) cooperate with respect to all reasonable procedures sought to be
  2   pursued by the Designating Party whose Protected Material may be affected.
  3         If the Designating Party timely seeks a protective order, the Party served with
  4   the subpoena or court order should not produce any information designated in this
  5   action as “CONFIDENTIAL” before a determination on the protective-order request
  6   by the relevant court unless the Party has obtained the Designating Party’s
  7   permission. The Designating Party bears the burden and expense of seeking
  8   protection of its Confidential Material, and nothing in these provisions should be
  9   construed as authorizing or encouraging a Receiving Party in this Action to disobey
 10   a lawful directive from another court.
 11   9.    A NONPARTY’S PROTECTED MATERIAL SOUGHT TO BE
 12   PRODUCED IN THIS LITIGATION
 13             (a) The terms of this Order are applicable to information produced by a
 14   Nonparty in this Action and designated as “CONFIDENTIAL.” Such information is
 15   protected by the remedies and relief provided by this Order. Nothing in these
 16   provisions should be construed as prohibiting a Nonparty from seeking additional
 17   protections.
 18             (b) In the event that a Party is required by a valid discovery request to
 19   produce a Nonparty’s Confidential Information in its possession and the Party is
 20   subject to an agreement with the Nonparty not to produce the Nonparty’s
 21   Confidential Information, then the Party must
 22                  (1) promptly notify in writing the Requesting Party and the Nonparty
 23   that some or all of the information requested is subject to a confidentiality
 24   agreement with a Nonparty;
 25                  (2) promptly provide the Nonparty with a copy of this Order, the
 26   relevant discovery request(s), and a reasonably specific description of the
 27   information requested; and
 28
                                                 9
Case 2:19-cv-07951-JFW-JPR Document 38 Filed 04/06/21 Page 10 of 13 Page ID #:173




   1                (3) make the information requested available for inspection by the
   2   Nonparty, if requested.
   3             (c) If the Nonparty fails to seek a protective order within 21 days of
   4   receiving the notice and accompanying information, the Receiving Party may
   5   produce the Nonparty’s Confidential Information responsive to the discovery
   6   request. If the Nonparty timely seeks a protective order, the Receiving Party must
   7   not produce any information in its possession or control that is subject to the
   8   confidentiality agreement with the Nonparty before a ruling on the protective-order
   9   request. Absent a court order to the contrary, the Nonparty must bear the burden
  10   and expense of seeking protection of its Protected Material.
  11   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
  12         If a Receiving Party learns that by inadvertence or otherwise, it has disclosed
  13   Protected Material to any person or in any circumstance not authorized under this
  14   Order, the Receiving Party must immediately notify the Designating Party in writing
  15   of the unauthorized disclosures, use its best efforts to retrieve all unauthorized
  16   copies of the Protected Material, inform the person or people to whom unauthorized
  17   disclosures were made of the terms of this Order, and ask that person or people to
  18   execute the “Acknowledgment and Agreement to Be Bound” that is attached hereto
  19   as Exhibit A.
  20   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
  21   PROTECTED MATERIAL
  22         When a Producing Party gives notice to Receiving Parties that certain
  23   inadvertently produced material is subject to a claim of privilege or other protection,
  24   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
  25   Procedure 26(b)(5)(B).
  26   12.   MISCELLANEOUS
  27         12.1 Nothing in this Order abridges the right of any person to seek its
  28   modification by the Court.
                                                  10
Case 2:19-cv-07951-JFW-JPR Document 38 Filed 04/06/21 Page 11 of 13 Page ID #:174




   1         12.2 By stipulating to the entry of this Order, no Party waives any right it
   2   otherwise would have to object to disclosing or producing any information or item
   3   on any ground not addressed in this Order. Similarly, no Party waives any right to
   4   object on any ground to use in evidence of any of the material covered by this
   5   Order.
   6         12.3 A Party that seeks to file under seal any Protected Material must
   7   comply with Civil Local Rule 79-5. Protected Material may be filed under seal only
   8   pursuant to a court order authorizing the sealing of the specific Protected Material at
   9   issue. If a Party's request to file Protected Material under seal is denied, then the
  10   Receiving Party may file the information in the public record unless otherwise
  11   instructed by the Court.
  12   13.   FINAL DISPOSITION
  13         After the final disposition of this Action, as defined in paragraph 4, within 60
  14   days of a written request by the Designating Party, each Receiving Party must return
  15   all Protected Material to the Producing Party or destroy such material. As used in
  16   this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
  17   summaries, and any other format reproducing or capturing any of the Protected
  18   Material. Whether the Protected Material is returned or destroyed, the Receiving
  19   Party must submit a written certification to the Producing Party (and, if not the same
  20   person or entity, to the Designating Party) by the 60-day deadline that identifies (by
  21   category, when appropriate) all the Protected Material that was returned or
  22   destroyed and affirms that the Receiving Party has not retained any copies, abstracts,
  23   compilations, summaries, or any other format reproducing or capturing any of the
  24   Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
  25   archival copy of all pleadings; motion papers; trial, deposition, and hearing
  26   transcripts; legal memoranda; correspondence; deposition and trial exhibits; expert
  27   reports; attorney work product; and consultant and expert work product even if such
  28   materials contain Protected Material. Any such archival copies that contain or
                                                  11
Case 2:19-cv-07951-JFW-JPR Document 38 Filed 04/06/21 Page 12 of 13 Page ID #:175




   1   constitute Protected Material remain subject to this Order as set forth in Section 4
   2   (DURATION).
   3   14.   SANCTIONS
   4         Any willful violation of this Order may be punished by civil or criminal
   5   contempt, financial or evidentiary sanctions, reference to disciplinary authorities, or
   6   other appropriate action at the discretion of the Court.
   7

   8   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
   9

  10   DATED: April 6, 2021                       /s/ Stephen M. Doniger
                                                  Stephen M. Doniger, Esq.
  11                                              Elina E. Kharit, Esq.
                                                  DONIGER / BURROUGHS
  12                                              Attorneys for Plaintiff
  13

  14   DATED: April 6, 2021                       /s/ Michael D. Saunders
                                                  Michael D. Saunders, Esq.
  15                                              DICKINSON WRIGHT LLC
                                                  Attorney for Defendant
  16

  17

  18   PURSUANT TO STIPULATION, IT IS SO ORDERED.
  19

  20

  21
       DATED: April 6, 2021                       _________________________
                                                  Hon. Jean P. Rosenbluth
  22                                              United States Magistrate Judge
  23

  24

  25

  26

  27

  28
                                                  12
Case 2:19-cv-07951-JFW-JPR Document 38 Filed 04/06/21 Page 13 of 13 Page ID #:176




   1                                        EXHIBIT A
   2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
   3

   4         I, _____________________________ [full name], of _________________
   5   [full address], declare under penalty of perjury that I have read in its entirety and
   6   understand the Stipulated Protective Order that was issued by the U.S. District Court
   7   for the Central District of California on [date] in the case of Minden Pictures, Inc. v.
   8   Red Blue Media LLC, No. 2:19-cv-07951-JFW-JPR (C.D. Cal.). I agree to comply
   9   with and to be bound by all terms of this Stipulated Protective Order, and I
  10   understand and acknowledge that failure to so comply could expose me to sanctions
  11   and punishment, including contempt. I solemnly promise that I will not disclose in
  12   any manner any information or item that is subject to this Stipulated Protective
  13   Order to any person or entity except in strict compliance with the provisions of this
  14   Order.
  15         I further agree to submit to the jurisdiction of the U.S. District Court for the
  16   Central District of California for the purpose of enforcing the terms of this
  17   Stipulated Protective Order, even if such enforcement proceedings occur after
  18   termination of this action. I hereby appoint __________________________ [full
  19   name] of _______________________________________ [full address and
  20   telephone number] as my California agent for service of process in connection with
  21   this action or any proceedings related to enforcement of this Stipulated Protective
  22   Order.
  23   Date: ______________________________________
  24   City and State where signed: _________________________________
  25

  26   Printed name: _______________________________
  27

  28   Signature: __________________________________
                                                  13
